Territory of Michigan, to wit—
The United States to the clerk of the district Court for Huron & Detroit district Greeting :
We the Supreme Court of the territory of Michigan being Willing for certain reasons to be certified on the tenor of the record of a certain plaint, which was in our Court before you by bill, between Richard Pattinson and William Dealy in a certain plea of trespass on the Case to the damage of the Said Richard by the Said William done, as it is Said, and also at the rendition of the Judgment in the Same Court in august term last against the Said William in the plaint aforesaid, of the plea of trespass on the Case aforesaid, Command you, as we have heretofore Commanded you, that the tenor of the record and proceedings of the plea aforesaid, and of the Judgment with all things touching them by what ever names the parties aforesaid .... in the plea aforesaid are called, you distinctly an ... . openly without delay Send to us in our Supreme .... under your Seal, and this writ.
At Detroit this twenty fifth day of Septem .... one thousand eight hundred Six.
Peter Audrain clerk
In obedience to the above writ, I certify to the Supreme Court of Michigan that the record I transmitted yesterday contain the whole of the proceedings in the case of Richard Pattinson against William Dealy.
Detroit the twenty Sixth day of September one thousand eight hundred Six— Peter Audrain—clerk of
Huron & Detroit district Court

[In the handwriting of Peter Audrain]


[In the handwriting of Peter Audrain]